 
EXHIBIT 10.22
 
RESTATED AMENDMENT #8 TO
CONSULTING AGREEMENT
 
This Restated Amendment #8 to Consulting Agreement, dated as of December 31,
2002, hereby amends the terms of that certain Consulting Agreement dated
November 17, 1995, as amended, (hereinafter “Consulting Agreement”) by and
between Parametric Technology Corporation, a Massachusetts corporation, having
its principal business address at 140 Kendrick Street, Needham, Massachusetts
02494 (hereinafter “PTC”) and Michael E. Porter, an individual currently
residing at 44 Green Hill Road, Brookline, Massachusetts 02146 (hereinafter
“Consultant”).
 
Article 3 Services To Be Performed By Consultant, is hereby amended by adding
the following Section 3.8:
 

 
3.8
 
Consultant is engaged pursuant to this Amendment #8 to Consulting Agreement, to
participate in two (2) top management seminars (i.e. Chief Information Officer
(CIO) seminar) consistent with the purposes and scope which Consultant was
previously engaged to provide under Article 3 of the Consulting Agreement.

 
Article 4 Compensation And Expenses, is hereby amended by adding the following
Section 4.9:
 

 
4.9
 
Compensation for services to be performed under Section 3.8. In connection with
those services to be performed pursuant to Amendment #8 to Consulting Agreement
(as described in Section 3.8 of the Consulting Agreement), Consultant shall
receive: (i) an option to purchase 30,000 shares of PTC’s common stock, $.01 par
value per share, under the terms of the Stock Option Agreement dated September
19, 2002 between PTC and the Consultant (a copy of which is attached hereto) and
(ii) $15,000 for each top management seminar in which Consultant participates
under Section 3.8.

 
Previous Amendment #8 Superceded: The parties agree that this Restated Amendment
#8 to Consulting Agreement supercedes and replaces, in its entirety, that
certain Amendment #8 to Consulting Agreement entered into as of September 19,
2002.
 
IN WITNESS WHEREOF, the parties have executed this Restated Amendment #8 to
Consulting Agreement as of the date and year first above written.
 
Consultant
     
Parametric Technology Corporation
/s/    Michael E. Porter

--------------------------------------------------------------------------------

     
/s/    C. Richard Harrison

--------------------------------------------------------------------------------

Michael E. Porter
     
C. Richard Harrison
President and Chief Executive Officer



--------------------------------------------------------------------------------

 
No. 049330
 
30,000 Shares

 
PARAMETRIC TECHNOLOGY CORPORATION
2000 Equity Incentive Plan
 
Nonstatutory Stock Option Certificate
 
Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below an option to purchase shares of Common
Stock, $0.01 par value, of the Company (the “Option”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) exercisable on the terms and
conditions set forth below and those attached hereto and in the Plan:
 
Name of Optionholder:
 
Michael E. Porter
     
Social Security Number
         
Number of Shares:
 
30,000
     
Option Price:
 
$ 2.10
     
Date of Grant:
 
September 19, 2002
     
Expiration:
 
September 19, 2007
     
Exercisability Schedule:
   

 
on or after        September 19, 2002, as to 50% of the shares,
on or after        March 19, 2003, as to 50% of the shares,
 
provided that Optionholder’s consulting agreement with the Company is not
terminated earlier, in which event the Option, (i) to the extent exercisable at
the date of such termination, may not be exercised as to any shares after the
expiration of seven (7) months from the date of such termination, and (ii) to
the extent not exercisable at the date of such termination, shall be canceled as
to any such shares effective on the date of such termination.
 
This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).
 
By acceptance of this Option, the Optionholder agrees to the terms and
conditions set forth above and those attached hereto and in the Plan.
 
OPTIONHOLDER
     
PARAMETRIC TECHNOLOGY CORPORATION
By:
 
/s/    MICHAEL E. PORTER        

--------------------------------------------------------------------------------

     
By:
 
/s/    C. RICHARD HARRISON        

--------------------------------------------------------------------------------

   
Michael E. Porter
         
Name:   C. Richard Harrison
Title:     President and Chief Executive Officer

 



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN
 
Nonstatutory Stock Option Terms And Conditions
 
1.    Plan Incorporated by Reference.    This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in this certificate have the meanings given to
them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Legal Department of the Company.
 
2.    Option Price.    The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of this certificate.
 
3.     Exercisability Schedule.    This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. This Option may not be exercised as to any shares
after the Expiration Date. This Option may be terminated by the Company before
the Expiration Date as permitted by the Plan.
 
4.    Method of Exercise.    To exercise this Option, the Optionholder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including, to the extent then permitted by the Committee,
shares of Common Stock of the Company valued at their Fair Market Value on the
date of delivery or a payment commitment of a financial or brokerage
institution, as the Committee may approve. Promptly following such notice, the
Company will deliver to the Optionholder a certificate representing the number
of shares with respect to which the Option is being exercised.
 
5.    No Right To Employment.    No person shall have any claim or right to be
granted an Option. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless, and only to the extent, provided in a
written employment agreement for a specified term executed by the chief
executive officer of the Company or his duly authorized designee or the
authorized signatory of any Affiliate. Neither the adoption, maintenance, nor
operation of the Plan nor any Option hereunder shall confer upon any employee of
the Company or of any Affiliate any right with respect to the continuance of
his/her employment by the Company or any such Affiliate nor shall they interfere
with the right of the Company (or Affiliate) to terminate any employee at any
time or otherwise change the terms of employment, including, without limitation,
the right to promote, demote or otherwise re-assign any employee from one
position to another within the Company or any Affiliate.
 
6.    Effect of Grant.    Optionholder shall not earn any Options granted
hereunder until such time as all the conditions set forth herein and in the Plan
which are required to be met in order to exercise the Option have been fully
satisfied.
 
7.    Change of Control.    In order to preserve the Optionholder’s rights under
the Option in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise of the Option, (ii) provide for payment to the
Optionholder of cash or other property with a Fair Market Value equal to the
amount that would have been received upon the exercise or payment of the Option
had the Option been exercised or paid upon the change in control, (iii) adjust
the terms of the Option in a manner determined by the Committee to reflect the
change in control, (iv) cause the Option to be assumed, or new rights
substituted therefor, by another entity, or (v) make such other provision as the
Committee may consider equitable to Optionholder and in the best interests of
the Company.
 
8.    Option Not Transferable.    This Option is not transferable by the
Optionholder other than by will or the laws of descent and distribution, and is
exercisable, during the Optionholder’s lifetime, only by the Optionholder. The
naming of a Designated Beneficiary does not constitute a transfer.
 
9.    Termination of Employment or Engagement.    If the Optionholder’s status
as an employee or consultant of (a) the Company, (b) an Affiliate, or (c) a
corporation (or parent or subsidiary corporation of such corporation) issuing or
assuming a stock option in a transaction to which section 424(a) of the Code
applies, is terminated for any reason (voluntary or involuntary), (i) this
Option shall not thereafter become exercisable as to any additional shares and
(ii) if the period of exercisability for this Option following



--------------------------------------------------------------------------------

such termination has not been specified by the Board, the vested portion of this
Option shall remain exercisable (to the extent not previously exercised) for
ninety (90) calendar days after the day on which the Participant’s employment or
engagement is terminated, whereupon this Option shall terminate; except that
 
(a)    If the Participant is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
will be treated as continuing intact if the period of such leave does not exceed
ninety (90) days, or, if longer, so long as the Participant’s right to
reemployment or the survival of his or her service arrangement with the Company
is guaranteed either by statute or by contract; otherwise, the Participant’s
employment or engagement will be deemed to have terminated on the 91st day of
such leave.
 
(b)    If the Participant’s employment is terminated by reason of his or her
retirement from the Company at normal retirement age, each Option then held by
the Participant, to the extent exercisable at retirement, may be exercised by
the Participant at any time within three (3) months after such retirement unless
terminated earlier by its terms.
 
(c)    If the Participant’s employment or engagement is terminated by reason of
his or her death, each Option then held by the Participant, to the extent
exercisable at the date of death, may be exercised at any time within one year
after that date (unless terminated earlier by its terms) by the person(s) to
whom the Participant’s option rights pass by will or by the applicable laws of
descent and distribution.
 
(d)    If the Participant’s employment or engagement is terminated by reason of
his or her becoming permanently and totally disabled, each Option then held by
the Participant, to the extent exercisable upon the occurrence of permanent and
total disability, may be exercised by the Participant at any time within one (1)
year after such occurrence unless terminated earlier by its terms. For purposes
hereof, an individual shall be deemed to be “permanently and totally disabled”
if he or she is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months. Any determination of
permanent and total disability shall be made in good faith by the Company on the
basis of a report signed by a qualified physician.
 
10.    Compliance with Securities Laws.    It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issuance upon the exercise of this Option shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.
 
11.    Payment of Taxes.    The Optionholder shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld with respect to the exercise of the Option no later than the
date of the event creating the tax liability. The Company and its Affiliates
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind due to the Optionholder. In the Committee’s discretion, the
minimum tax obligations required by law to be withheld with respect to the
exercise of the Option may be paid in whole or in part in shares of Common
Stock, including shares retained from the exercise of the Option, valued at
their Fair Market Value on the date of retention.
 
Adopted: February 10, 2000